Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/849,740 filed on 4/15/20 has a total of 35 claims pending for examination; there are 6 independent claims and 29 dependent claims, of which only claims 1-19 and 34 are examined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 13, 15-17 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20060140287 to Alon et al. (hereinafter Alon) in view of US Patent Application Publication No. 20090080266 to Zumkehr (hereinafter Zumkehr).
	With regards to claims 1, 16 and 34, Alon teaches a method, comprising:
receiving an access command that is associated with information to be transmitted to a host device over a signal path using a modulation scheme that includes three or more voltage levels, the modulation scheme comprising a first voltage level, a second voltage level higher than the first voltage level, and a third voltage level higher than the second voltage level [paragraphs 2, 27, 28, 34, 79-82, 84 – accessing data in a memory using 2PAM, 4PAM, 8PAM, and/or 16PAM modulation schemes].
Alon teaches all of the above but is silent as to biasing, by a memory device based at least in part on the access command, the signal path to a fourth voltage level between the first voltage level of the modulation scheme and the third voltage level of the modulation scheme; and transmitting, over the signal path after biasing the signal path to the fourth voltage level, a signal modulated using the modulation scheme to include the information.
However, Zumkehr teaches biasing, by a memory device based at least in part on the access command, the signal path to a fourth voltage level between the first voltage level and the third voltage level [Zumkehr figs 3 VREF + DC or VREF – DC, fig 4, paragraphs 37-41, claims 9-10]; and  transmitting, over the signal path after biasing the signal path to the fourth voltage level, a signal modulated using the modulation scheme to include the information [Zumkehr figs 3-4, paragraphs 37-41, claims 9-10] for the benefit of ensuring memory is in the lowest power dissipation state when in a powered state [Zumkehr paragraph 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alon and Zumkehr to bias, by a memory device based at least in part on the access command, the signal path to a fourth voltage level between the first voltage level of the modulation scheme and the third voltage level of the modulation scheme [Zumkehr figs 3-4, paragraphs 37-41, claims 9-10]; and transmit, over the signal path after biasing the signal path to the fourth voltage level, a signal modulated using the modulation scheme to include the information [Zumkehr figs 3-4, paragraphs 37-41, claims 9-10] for the benefit of ensuring memory is in the lowest power dissipation state when in a powered state [Zumkehr paragraph 12].

With regards to claims 2 and 17, the combination of Alon and Zumkehr teaches the method of claim 1, further comprising : biasing, after transmitting the signal, the signal path to a fifth voltage level between the first voltage level and the third voltage level [Zumkehr figs 3 VREF + DC or VREF – DC, fig 4, paragraphs 37-41, claims 9-10], combined under the same rationale as above. 

With regards to claim 8, the combination of Alon and Zumkehr teaches the method of claim 1, wherein the fourth voltage level is different than a voltage level of the modulation scheme used to communicate the information [Zumkehr figs 3 VREF + DC or VREF – DC, fig 4, paragraphs 37-41, claims 9-10], combined under the same rationale as above. 

With regards to claim 13, Alon teaches the method of claim 1, wherein the access command comprises a read command that is received over a control channel [paragraphs 2, 27, 28, 34, 79-82, 84]. 

With regards to claim 15, Alon teaches the method of claim 1, wherein the modulation scheme is a PAM4 modulation scheme comprising the first voltage level, the second voltage level, the third voltage level, and an eighth voltage level between the second voltage level and the third voltage level [paragraphs 2, 27, 28, 34, 79-82, 84]. 

Allowable Subject Matter
Claims 3-7, 9-12, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 3, the prior art of record alone or in combination fails to teach or fairly suggest wherein the fourth voltage level and the fifth voltage level are equal, in combination with the other limitations found in the claim. 
With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest biasing, after biasing the signal path to the fifth voltage level, the signal path to a sixth voltage level that is between the fifth voltage level and a voltage level of termination for the signal path, in combination with the other limitations found in the claim. 
With regards to claim 5, the prior art of record alone or in combination fails to teach or fairly suggest wherein biasing the signal path to the fourth voltage level comprises prepending a preamble and biasing the signal path to the fifth voltage level comprises appending a postamble, in combination with the other limitations found in the claim. 
With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest biasing, before biasing the signal path to the fourth voltage level, the signal path to a seventh voltage level that is between a voltage level of termination for the signal path and the fourth voltage level, in combination with the other limitations found in the claim. 
With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the fourth voltage level is equal to the second voltage level of the modulation scheme, in combination with the other limitations found in the claim. 
With regards to claim 9, the prior art of record alone or in combination fails to teach or fairly suggest wherein the fourth voltage level is a mid-point voltage level between the first voltage level and the third voltage level, in combination with the other limitations found in the claim. 
With regards to claim 10, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the signal is transmitted for at least one burst duration that comprises a plurality of symbol durations; and the signal path is biased to the fourth voltage level for a duration that is equal to the burst duration, in combination with the other limitations found in the claim. 
With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the signal is transmitted for at least one burst duration that comprises a plurality of symbol durations; and  the signal path is biased to the fourth voltage level for a duration that is shorter than the burst duration, in combination with the other limitations found in the claim. 
With regards to claim 12, due to its dependence from claim 11, it includes allowable subject matter for at least the same reasons. 
With regards to claim 14, the prior art of record alone or in combination fails to teach or fairly suggest wherein the modulation scheme is a PAM3 modulation scheme comprising the first voltage level, the second voltage level, and the third voltage level, in combination with the other limitations found in the claim. 
With regards to claim 18, the prior art of record alone or in combination fails to teach or fairly suggest wherein biasing the signal path to the fourth voltage level comprises prepending a preamble and biasing the signal path to the fifth voltage level comprises appending a postamble, in combination with the other limitations found in the claim.
With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest wherein the driver is further configured to : bias, before biasing the signal path to the fourth voltage level, the signal path to a seventh voltage level that is between a voltage level of termination for the signal path and the fourth voltage level, in combination with the other limitations found in the claim.
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
In response to Applicant’s arguments directed to claims 1, 16 and 34, the examiner respectfully disagrees. 
In response to Applicant’s arguments, a voltage bias is the voltage that a device or element needs and is designed to receive in order to function properly.  The Zumkehr reference discloses a plurality of operational levels in figure 3.  Figure 3 shows five different operational voltage levels.  A first level that is low (VREF-AC), a second level that is high (VREF+AC), a third level that is mid level (VREF), a fourth level that is mid level + offset (VREF +DC), and a fifth level that is mid level - offset (VREF-DC) [Zumkehr paragraph 37-41].  So not only does the reference teach 4 levels which is called for in the instant application, but it can also operate in a 5th level which is more that the instant case calls for. 
For at least these reasons, claims 1, 16, and 34 stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181